EXHIBIT 10.9

AMENDMENT

TO THE

CU BANCORP 2012 CHANGE IN CONTROL PLAN

This Amendment (this “Amendment”) to the CU Bancorp (the “Company”) 2007 Change
in Control (the “Plan”) by the Board of Directors of CU Bancorp (the “Board”) is
entered into and effective as of December 15, 2016 (the “Effective Date”).

WHEREAS, Section 1.7 of the Plan defines “Compensation” for purposes of
determining the severance benefits payable under the Plan as the base salary in
effect on the date of an Eligible Employee’s termination of employment plus the
average “annual bonus” paid to such Eligible Employee in each of the previous
two completed fiscal years;

WHEREAS, on March 22, 2016, the Board adopted the 2016 Management Incentive Plan
(the “MIP”) for certain executives of the Company (the “Key Executives”) for the
purpose of qualifying their annual bonuses as “performance-based compensation”
under Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”);

WHEREAS, the Board intends to renew the MIP at the beginning of each fiscal year
to qualify the future annual bonuses paid to the Key Executives as
“performance-based compensation” under Code Section 162(m); and

WHEREAS, the purpose of this Amendment is to clarify that the term “annual
bonus” for purposes of the Plan includes the annual incentives paid to the Key
Executives under each MIP adopted by the Board for any fiscal year.

NOW, THEREFORE, the Plan shall be amended as follows:

1. The following new Section 1.2 shall be added to the Plan and the Sections in
Article 1 that follow shall be renumbered accordingly:

 

  “1.2 “Annual Bonus” shall mean the annual incentive compensation paid to an
Eligible Employee under any CU Bancorp Management Incentive Plan adopted by the
Board for any fiscal year (whether paid in cash or equity) plus any
discretionary bonus paid to such Eligible Employee in any such fiscal year.”

2. Following the renumbering of Article 1 (described above), Section 1.8 of the
Plan shall be deleted in its entirety and replaced with the following:

 

  “1.8 “Compensation” shall mean the base salary in effect on the date of an
Eligible Employee’s termination of employment plus the average of the Annual
Bonus paid to such Eligible Employee in each of the previous two completed
fiscal years.”

3. Governing Law. This Amendment shall be construed and enforced in accordance
with the law of the State of California, without giving effect to the conflict
of law principles thereof.

4. No Other Changes. Except as expressly modified hereby, the terms and
conditions of the Plan shall continue in full force and effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Board has caused this Amendment to be executed by its
duly authorized officer as of the Effective Date.

 

CU BANCORP By:  

/s/ David Rainer

Name:   David Rainer Title:   CEO By:  

/s/ Anita Wolman

Name:   Anita Wolman Title:   Corporate Secretary

[Signature Page – Amendment to the 2007 Equity and Incentive Plan as Amended and
Restated July 31, 2014]